Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
Applicant’s amendment file on 02/17/2021, for application SN 16/386,344 has been received and entered into record.
Claims 1 – 12 are currently pending for examination, of those: i) claims 1 and 6-9 are amended, ii) claims 10-12 are new.

Response to Amendment
Objections to the drawings have been withdrawn in view of submitted replacement sheet.
Objections to claims 6 and 7 have been withdrawn in view of amendments to claims 6 and 7.
Amendment to claim 1 does not overcome the 35 U.S.C 112(f) interpretation. The recitation “a processor programmed to function as:” in line 2 is a mere preamble to and does not add meaningful structural limitations to each limitation of the claim. The limitations in claim 1 “an information acquisition unit”, “a determination unit”, and “a setting unit”, are interpreted under 35 U.S.C 112(f) (MPEP 2181(I)).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“an information acquisition unit that acquires information about a power consumption associated with an execution of a program” lines 2-4,
“a determination unit that determines . . . whether or not
“a setting unit that . . . adjusts operating settings of a central processing unit (CPU)” lines 13-19, claim 1.
The corresponding structure/algorithm implementing the recited non-structural of limitations a-c above are:
“The control device 110 is provided with an information acquisition unit 121, a determination unit 122, a setting unit 123, and a notification unit 124. In the control device 110, each of these functions is realized by the CPU 111 illustrated in Fig. 2 executing a program stored in the non-volatile memory 113.” Page 9, par. 2 (“Fig. 3 is a diagram illustrating a functional . . .”) of the specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lehwalder et al. (hereinafter Lehwalder) US PG Pub. 2020/0201408 in view of Mori US PG Pub. 2009/0271645.
Regarding claim 1:
Lehwalder discloses 
An information processing device [Figure 1 electronic device (102)] comprising: a processor programmed to function as [processor (150) containing sensors (145) and dynamic voltage adjustment circuitry DVAC (140); the DVAC may be provided within the processor, par. 22 ‖ 10-11]: 
an information acquisition unit that acquires information about a power consumption associated with an execution of a program [power monitoring circuity (142) obtains power consumption information during operation of the electronic device, par. 22. The power monitoring circuitry contains associated registers (143) for storing data, par. 22.], the information about the power consumption including a power consumption profile for the execution of the program and a power consumption margin [the DVAC obtains “power profile data compiled by the power monitoring circuitry 142” and monitors power based on power consumption threshold (i.e. margin), par. 27.]; a determination unit that determines, on a basis of (i) a power-supplying performance of a power supply device [power supply status and factors affecting power supply obtained by sensors (145), par. 23], (ii) the power consumption information profile acquired by the information acquisition unit [power profiled obtained by the DAVC from the power monitoring circuitry, par. 27], and (iii) the power consumption margin acquired by the information acquisition unit [power consumption threshold obtained by the DVAC, par. 27], whether or not the power consumption during the execution of the program according to current operating settings of the information processing device itself exceeds the power-supplying performance of the power supply device [based on the three conditions, either separately or together as discussed, determine if a critical power warning is received, (710) Fig. 7]; and
a setting unit that, in a case in which the determination unit determines that the power-supplying performance of the power supply device is exceeded [Fig. 7 when a critical power warning is received (710)], adjusts operating settings of a central processing unit (CPU) during [(712) reduce processor power consumption, within power supply threshold].
Lehwalder discloses the DAVC obtains power profile data from the power monitoring circuitry which in part contains associated registers for storing data, par. 27. Lehwalder additionally discloses a memory connected to the processor, par. 24. However, Lehwalder, does not disclose obtaining the power information from a non-volatile memory.
Mori teaches a power control program of a system where power saving management table (Fig. 6) is stored and retrieved from a non-volatile control memory [0061-0062] for power control purposes of the system. Power usage history (profile) include power consumption and corresponding power supply ranges [see Fig. 20].

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have implemented the teachings of Mori of maintaining the power profile obtained by the DVAC of Lehwalder in the non-volatile memory. One skilled in the art would have been able to make this adjustment for a more efficient power consumption management by reducing the time and electrical energy it takes the device to constantly pool for power profile.

Regarding claim 4:
Lehwalder discloses the information processing device according to Claim 1, wherein the setting unit lowers the power consumption during the execution of the program by lowering a [throttle (reduce) processor frequency to lower power consumption based when a critical power waning is received, par. 42].

Regarding claim 5:
Lehwalder discloses the information processing device according to Claim 1, wherein the CPU has multiple processor cores (“The processing platform 310 may comprise one or more processors, each of which may have one or more cores, and which may further comprise additional platform components that draw power as explained in the description of FIG. 1 above. The power monitoring circuitry 142 may adjust the power of the one or more processors of the processing platform and/or may adjust the power of any processing platform component controlled by the one or more processors” [0042]. It is inherent that if a one or more processor cores’ power is reduced to a voltage level below an operating power required, the process is limited to those core that are powered up].

Regarding claim 8:
Claim 8 recites a control method of a processing device that is performed as recited by the information processing device of claim 1 and is rejected accordingly under the same rationale.

Regarding claim 9:
Claim 9 recites a non-transitory computer readable medium storing a program causing a computer to execute a process that is performed as recited as performed by the information processing device of claim 1. Lehwalder and Mori in combination disclose claim 1. Lehwalder additionally discloses a machine readable program instructions may be provided on a non-[0093]. Hence, claim 9 is rejected in accordance with the rejection of claim 1 above, and under the same rationale.

Regarding claim 10:
Lehwalder and Mori disclose the information processing device according to Claim 1. Lehwalder further discloses the determination unit and setting units in response to the determination unit determining that the power-supplying performance of the power supply device is exceeded, adjust the operating setting of the CPU selected by the determination unit during the execution of the program such that the power consumption during the execution of the program comes within a range of the power- supplying performance of the power supply device [Fig. 7 when a determination is made that power consumption exceeds the power supply performance (710), adjust the operating settings of the CPU to reduce power consumption to within supply threshold (712)].
Lehwalder does not disclose select an operating setting of the central processing unit (CPU) to be changed based on a priority of the operating setting in response to determining that the power- supplying performance of the power supply device is exceeded.
Mori further teaches
select an operating setting of the central processing unit (CPU) to be changed based on a priority of the operating setting in response to determining that the power- supplying performance of the power supply device is exceeded [“the CPU 321 of the management server 300 may also automatically stop the power saving control unit set with priority that is lower than a predetermined priority threshold value”, par. 219. A threshold value is a power supply range (limit), par. 80. For example, “the CPU 321 of the management server 300 notifies the user that there will be a power shortage in the storage apparatus maintaining the current operating status with the upper limit supply capability value scheduled to be changed”, par. 220]. 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have implemented priority information taught by Mori in the system of Lehwalder. One would have been motivated to do so for better power management of separate parts or operations of the system as recognized by Mori, par. 149.

Regarding claim 11:
Claim 11 recites a control method of the system of claim 10 and is rejected accordingly under the same rationale.

Regarding claim 12:
Claim 12 recites a program of the non-transitory computer readable medium that is performed by the system of claim 10 and is therefore rejected accordingly under the same rationale.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lehwalder in view of Mori and further in view of Hanappe US Pat No. 9,268,389.
Regarding claim 2:
Lehwalder and Mori in combination disclose the information processing device according to Claim 1. Lehwalder further discloses wherein the setting unit lowers the power consumption [Fig. 7 reduce power consumption associated with a process (712)].
Lehwalder and Mori do not discloses wherein power consumption is reduce by inserting an idle period in which no process is executed between program threads executed by the CPU to execute the program.
Hanappe teaches a setting unit lowers power consumption during - 22 -aexecution of a program by inserting an idle period in which no process is executed between program threads executed by a CPU to execute the program (“when a task is considered to be memory bound, or the processor is considered to be stalled during execution of a task, then a lower-performance state is selected for the CPU” by “inserting dummy instructions into the task's code” (lines 49-55, col. 13). At this time at which the dummy instruction is reached, the CPU settings are adjusted to a lower-performance state and the task being executed is upheld from processing (lines 57-67, col. 3). The dummy instruction introduces a tiny sleep duration (line 1, col. 14) and is equivalent to an idle time of the running process).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the power management system of Lehwalder and Mori to implement the sleep intervals in execution of a task taught by Hanappe. One would have been motivated to make such improvement so “that the average CPU load is low over a time period that [a] PPM system uses for measuring CPU activity/load” abstract, Hanappe.

Regarding claim 3:
Lehwalder and Mori disclose the information processing device according to Claim 2. However, do not disclose wherein the setting unit computes a number of idle periods to insert per 
Hanappe teaches 
wherein the setting unit computes a number of idle periods to insert per a unit time according to an adequate amount by which to lower the power consumption, and inserts the idle periods between the threads according to a time taken to execute each thread [“method of reducing energy comprising steps of: (a) causing the processor to execute a portion of the task during an active period, (b) after each active period, causing the processor to stop executing the task for an interval, and (c) repeatedly performing the steps (a) and (b) until the task has been completed; wherein durations of active periods and intervals are selected based on the task to be performed so that execution of the task imposes an average load on the processor that is less than 100% but greater than 0% during each accounting period of the PPM system between a start and an end of the execution of the task), see claim 1]

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have implemented the teachings of Hanappe in the system of Lehwalder and Mori for the same reasons as set forth in claim 2.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lehwalder in view of Mori and further in view of Walrath US PG Pub. 2008/0178032.
Regarding claim 6:
Lehwalder and Mori disclose the information processing device according to Claim 1. Lehwalder further discloses providing warning signals associated with the monitoring of power consumption. Lehwalder, however, fails to specifically disclose issuing a notification indicating that an adequate lowering of the power consumption is not achievable with the operating settings of the CPU. 
Walrath also teaches acquiring information about power consumption (210 and 214, Fig. 2), determining compliance with power supply (steps 212-226), and adjusting operating settings of a device to comply with predetermined power supply performance ratings or settings (steps 220, 224, and/or 230).
Walrath additionally teaches a notification unit that, in a case in which the determination unit determines that a maximum amount of lowering the power consumption during the execution of the program that is achievable with the operating settings of the CPU is smaller than the adequate amount by which to lower the power consumption to within the range of the power-supplying performance of the power supply device (referring to Fig. 2, determining that no lowering of power consumption, by adjusting/suspending operation of elements, is not possible(Steps 216-226) [0030]-[0032]), issues a notification indicating that an adequate lowering of the power consumption is not achievable with the operating settings of the CPU (“power management module 30 alerts the user that operation of electronic device 12 within power draw limit 64 parameters may not be possible” [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have implemented a method of prioritizing power consumption tasks method taught by Walrath in the system of Lehwalder and Mori. One would have been motivated to do so to improve power battery power performance and mitigate safety issues arising from significant power draws, pars. 1 and 35, Walrath. Additionally, such adjustment 

Regarding claim 7:
Lehwalder and Walrath in combination teach wherein the notification unit issues, in addition to the notification, a notification of information indicating an adequate power-supplying performance providing warning when the dynamic adjustment of power cannot be satisfied (as discussed in claim 6 above). Walrath also teaches wherein the notification unit issues, in addition to the notification, a notification of information indicating an adequate power-supplying performance [displaying to a user information of the device’s elements’ power conditions, par. 22]
Walrath does not explicitly recite prompting the user to replace the power supply device. Walrath, however, recognizes the life span of electronic devices and power resources and the need for replacement (pars. 1 and 6), and the compatibility of power resources and ratings (par. 27) in addition to providing the user with a visual display suggesting setting/selecting power consumption/resource management [par. 26].
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have improved the system taught by the combination of Lehwalder and Mori to display information indicating replacement of power supply device as recognized by Walrath. A person having ordinary skill in the art would have been motivated to make such improvement because a dynamic system is provided where desirable power limits maybe set either by the “user of electronic device 12, or may be set and/or otherwise selected .

Response to Arguments
Applicant Argues:
Lehwalder is directed to a system for monitoring an input system power profile of processing tasks on a processing platform (Lehwalder, Abstract). The system of Lehwalder monitors a count corresponding to an accumulated number of times that a warning threshold value is satisfied by a received processing system signal in a count-accumulation time interval. The system of Lehwalder uses the count for power control and performance tuning of a processing platform (Lehwalder [0019]).
Additionally, the amended claims 1, 8, and 9 argued to overcome the rejection by reciting a non-volatile memory for retrieving power consumption profile information. 

Examiner respectfully disagrees:
Lehwalder discloses the power monitoring circuitry (142 Fig. 1) pools and enters power profile data into a set of associated registers (143), (346) fig. 3 for illustration. Based on the data (power profile stored), a calculation occurs to determine how critical is the power data in comparison with a power supply margin, par. 88. A warning level is then issued at a rate based on that computation. Similar to the instant amended claim, Lehwalder provides means for storing power profile data. Although Lehwalder does not disclose the information to be obtained from a non-volatile storage instead of registers, in combination with Mori which reasonably teaches this 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMAH A SHARAF whose telephone number is (313)446-6585.  The examiner can normally be reached on M-F: 9:00 am - 5:00 pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.A.S./Examiner, Art Unit 2186                                               



/Paul Yen/Primary Examiner, Art Unit 2186